Citation Nr: 1721872	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  06-33 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to medication taken for service-connected neurological and mental health disabilities. 

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to medication taken for service-connected neurological and mental health disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from August 1993 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims. 

The Veteran and D.S. presented testimony at a personal hearing before the undersigned Veterans Law Judge in February 2010.  A transcript is of record.  The claims were remanded by the Board in September 2010, March 2012, December 2012, July 2013, and March 2016 for additional development.


FINDINGS OF FACT

1.  In-service complaints of neck pain resolved without residual disability; the current chronic cervical spine disability was not incurred in service, nor is it shown to be secondary to medication taken for service-connected neurological and mental health disabilities. 

2.  In-service complaints of back pain resolved without residual disability; the current chronic lumbar spine disability was not incurred in service, nor is it shown to be secondary to medication taken for service-connected neurological and mental health disabilities. 



 CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder, to include as secondary to medication taken for service-connected neurological and mental health disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a lumbar spine disorder, to include as secondary to medication taken for service-connected neurological and mental health disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in July 2005.  The claims were last adjudicated in September 2016. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records and VA examination and opinion reports.  The Board also notes that actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.
If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran has consistently asserted that he is entitled to service connection for disorders of the cervical and lumbar segments of his spine on a secondary basis.  He contends that his disorders were incurred in May 2005 during a fall that was caused by the disorientation he has experienced on numerous occasions as a side effect of the medication prescribed for his service-connected neurological (traumatic brain injury with migraines, previously characterized as migraines secondary to closed head injury) and mental health disabilities.  The Veteran reports that dizziness is a side effect listed on his medication; that he was feeling unsteady after taking his medication on the date of his May 2005 accident; that he reported numerous episodes of dizziness, black outs with loss of consciousness, and disequilibrium to his primary care physician; and that he did not realize at the time of the May 2005 fall how seriously his back and neck were injured. 

The Veteran sustained a fall in a grocery store in May 1994.  As a result of that accident he suffered a closed head injury with residual disability, including headaches and depression.  He also reported upper back and neck pain.  May 1994 imaging studies of the cervical and lumbosacral spine revealed no disease, arthritic changes, or evidence of fracture or subluxation.  Private treatment records in May 1994 recorded diagnoses of acute cervical and lumbar strain.  

On VA examination in July 1995 the examiner noted that the Veteran walked with a normal gait.  The cervical and thoracic spine were straight and his posture was good.  He had a full range of painless motion.  There was no atrophy or weakness and no muscle spasms were noted.  X-rays taken in conjunction with the July 1995 VA examination were negative for any cervical spine abnormality.  Following examination, the Veteran was diagnosed with cervical spine pain of undetermined etiology.  Additionally, his reflexes and sensations were intact and he had full range of painless motion of the cervical and thoracic spine.

Accordingly, the neck and back complaints in service appear to have been transitory in nature and to have resolved with treatment.  The Board finds that the service treatment records lack sufficient observation or even notation to establish any disability onset in service.

An April 2001 psychiatric evaluation report noted the Veteran's complaints of headaches, memory problems and a few minor black outs without loss of consciousness.  An August 2001 private treatment note shows that the Veteran's cervical spine was normal.  He was also seen for complaints of low back pain associated with lifting monitors.  He was diagnosed with sub-acute back pain, shift correction, probable discogenic, and rule out disc fragment at L5-S1. A September 2001 treatment note recorded an assessment of minimal diffuse disc bulging L4-L5 and L5-S1.  An October 2001 treatment note showed minimal disc bulging in multiple areas, underlying degenerative disc disease, and paraspinal spasm of the L4-5.  In April 2005, the Veteran was seen again for complaints of aggravated low back pain for which he was diagnosed with past history of low back strain with re-aggravation and degenerative spondylosis with disk bulges bilaterally.  A repeat MRI was recommended. 

In May 2005 the Veteran was seen for neck and back pain after he fell as he was descending a stairway.  MRI of the cervical spine showed straightened lordosis with muscle spasm and subtle degenerative disc change at C6-7 with borderline circumferential disc bulging.  There was no compression fracture, disc protrusion, spinal stenosis, or cord impingement at any cervical level.  An MRI of the lumbar spine revealed degenerative disc changes at L4-5 and L5-S1, minimal circumferential disc bulging at L4-5, and small central disc protrusion/herniation at L5-S1, without nerve root impingement or displacement.  There was evidence of a small posterior annular tear at tins level.   

Following the May 2005 fall, treatment notes showed diagnoses of subtle degenerative disc changes at C6-7 with borderline circumferential disc bulging.  An MRI of the cervical spine taken in June 2005 was unremarkable.  A June 2005 clinical treatment report noted that the May 2005 fall resulted in a non-displaced slightly angulated fracture of the 5th sacral segment secondary to contusion, and degenerative disc disease and disk protrusion with herniation L5/S1 with aggravation.  The Veteran indicated that he was unsure whether this was a work-related injury.  A VA treatment note in October 2005 recorded a history of low back pain and paresthesia following a fall in May 2005 when he slipped and fell going down stairs.  

Upon review of the record, the Board notes that the Veteran was not shown to have arthritis of the cervical or lumbar spine in service or within one year following discharge from service, as such, service connection cannot be established for arthritis on a presumptive basis.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Thus, competent evidence of a nexus between the current disabilities and service or a service connected disability is necessary to substantiate the claims for service connection.  

In February 2006, the Veteran was afforded a VA examination to assess the nature and etiology of his lumbar spine and cervical spine disabilities.  During the examination, the Veteran asserted that following a May 2005 fall he started to experience tingling in his medial thighs down to his feet with pain in his lumbar, thoracic, and cervical spine.  The Veteran complained of flare-ups where he would lose his balance.  The examiner noted a somewhat unsteady gait and indicated that the Veteran's ambulation was limited to 100 feet before his legs caused him trouble.  The examiner indicated that the Veteran did not have a history of falls other than an in-service fall and the fall in May 2005 and noted that the Veteran did not use walking or assistive devices.  The examiner noted a November 2005 MRI report of the lumbar spine which showed mild disc desiccation of the L5-S1 with small subligamentous midline disc protrusion without evidence of thecal sac compression or nerve root impingement.  The examiner also referenced private MRI findings dated in May 2005.  The examiner diagnosed the Veteran with neck and back strain and opined that the disorders were not at least as likely as not due to the medication that the Veteran took for his service-connected depression and migraines.

The Veteran was afforded a VA examination in December 2010 where a different examiner indicated review of the claims file and cited to specific VA treatment records.  The Veteran was diagnosed with thoracolumbar strain, annular bulges at L4-5 and L5-S1, and cervical strain.  The examiner then opined that the Veteran's cervical strain and thoracolumbar spine conditions were not caused by or a result of active service.  He also opined that these disorders were less likely as not caused by, a result of, or aggravated by the fall in 2005 from the medication the Veteran took to control his mental disorders.  The examiner based the opinion on the fact that a chronic neck or back disability was not shown in service or for 10 years following service discharge.  Additionally, the examiner concluded that it was unlikely that his medications caused him to fall down the stairs in 2005.  The Veteran reported he had been on that medication for quite a while prior to 2005.  The examiner indicated that a nexus was unlikely as a result of medication side effects.  The examiner also indicated that there was no evidence of a chronic neck or back disability prior to the fall and thus an analysis of aggravation was not warranted.

In April 2012 the examiner noted degenerative disc disease at L4-5 and L5-51, which was age related.  There was also a small herniated nucleus pulposis at L5-S1, also likely age related, although the May 2005 fall could not be excluded as a cause.  Finally, the examiner noted status post-nondisplaced fracture 5th sacral segment that was directly caused by the fall in May 2005.  Concerning the cervical spine, the examiner diagnosed minimal degenerative disc disease at C6-7, caused by the fall in May 2005 and age related.  

The examiner opined that the Veteran's low back and cervical spine disabilities were not caused by or the result of service.  The examiner based the opinion on review of the medical records, medical literature and his clinical experience as a neurologist.  The examiner explained that there was absolutely no evidence of a chronic low back or chronic neck problem during his military service.  There was no evidence of any 1ow back or neck condition following separation from service until his fall in May 2005.  Thus a chronic lumbosacral or cervical spine condition could not be established as beginning in service and a nexus could be made.  

The examiner found that the Veteran's degenerative disc disease of the lumbar spine and minimal degenerative disc disease of the cervical spine pre-existed the May 2005 fall.  In this regard, the examiner noted that the MRI of the lumbar spine and the MRI of the cervical spine dated May 2005, revealed degenerative disc disease of L4-S1 and subtle degenerative disc disease at C6-7.  This was a process which would have existed prior to his fall that month since such degenerative process took 1onger than a month to develop.  The changes shown were consistent with his age.  The examiner stated that the Veteran's pre-existing lumbosacral spine degenerative disc disease and minimal cervical degenerative disc disease were not aggravated by his fall in May 2005.  

The examiner determined that the Veteran's small disc protrusion at L5-S1, and cervical strain, were at least as likely as not caused by or a result of the fall in May 2005.  The nondisplaced fracture of his sacrum was acute by the MRI of May 2005 and was clearly a result of the fall.  Although he may have had a small protrusion of the L5-S1 disc prior to his fall it was more likely this was due to the fall since he only became symptomatic following the fall in May 2005.  Similarly, the evidence was consistent with an acute neck injury due to the fall, cervical strain, which was evidenced by the straightened 1ordosis and was indicative of muscle spasm.  Thus it was clear that his acute cervical strain with spasm was a result of the fall in May 2005 and was responsible for the symptoms when the Veteran was examiner in December 2010.
Further, the examiner concluded that the Veteran's fall was less likely as not caused by or a result of the medications he was taking for his service connected disabilities.  His medications in January of 2005 for his service connected disabilities included Carbamazepine, Clonopin, Sertraline and Trazodone.  The psychiatry note of January 2005 stated that the Veteran was being managed (safely) with the medication regimen and he reported good tolerance with no obvious side effects, except for erectile dysfunction which preceded the Sertraline.  He continued to be on this medication regimen, at the exact same doses, when he fell in May 2005.  The same medication regimen, at the same doses, was continued thereafter through 2006.  There was no way that the fall could have been from the medication since he had been on these medications, at the same doses, five months prior to the fall and denied any side effects in January 2005.  

A different VA examiner reviewed the claims file in December 2012 and concurred with the medical opinion of the VA examiner in December 2010, stating that the Veteran's cervical strain and thoracolumbar spine conditions were not caused by or a result of active service.  The examiner agreed that the Veteran's cervical strain and thoracolumbar spine conditions were less likely as not caused by, or a result of, the May 2005 fall, or medication taken to control his mental health disorders, including dysthymic disorder and depressive disorder.  The opinion was based on a review of the medical records and the medical literature, as well as that examiner's clinical experience.  The examiner noted that there was no evidence of a chronic cervical or lumbar spine condition in service or within 10 years (1995 to 2005) of discharge therefrom, until he slipped and fell in 2005.  Moreover, it was unlikely that the medications taken for the service-connected disabilities caused the Veteran to fall in 2005, as the Veteran had been on the same medical regimen for quite some time prior to 2005, with no incident.  The examiner further noted that there was no evidence of any pre-existing spine condition that could have been aggravated by the 2005 fall.

In February 2014 a VA examiner reviewed the claims file and noted that the medications prescribed at the time of the May 2005 fall were Clonazepam, Carbamazepine, Sertraline, Trazodone, and Gabapentin.  The examiner noted that she concurred with the findings of prior VA examiners who found that the Veteran's medication regimen to treat his service-connected disabilities at the time of the May 2005 fall was less likely as not the cause of his May 2005 fall.  The examiner based the opinion on the fact that the Veteran had been taking these medications for some time with no difficulty.  Also he continued to take all but one of them for at least two more years without difficulty.  There was no documentation that they were stopped due to side effects.  The only medical reports that were available regarding the fall contained no objective evidence that the Veteran fell due to any side effect of a medication.  Thereafter in August 2016, the same examiner indicated, following review of additional evidence, that his opinion remained unchanged.  She reiterated that it was less likely as not that the medications prescribed by VA prior to May 2005 for the Veteran's service-connected disabilities caused his May 2005 fall.  The examiner once again noted that there continued to be no objective evidence that the Veteran fell due to any side effect of a medication.   

The Board finds the opinion of the VA examiner in 2014 and 2016 to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran incurred the current back and neck disabilities during service or due to a service-connected disability.  The examiner's findings were based on a review of the evidence and examination of the Veteran, which did not substantiate a finding that the Veteran sustained a chronic back or neck disability in service or as a result of a service-connected disability.  The examiner specifically found that the evidence did not support the Veteran's contentions that medication taken for a service-connected disorder caused him to fall in May 2005 and injure his back and neck.  The examiner considered the complete record, discussed the Veteran's medication regimen for treatment of the service-connected neurological and mental health disabilities prior to, during and after the May 2005 fall, and considered the Veteran's contentions.  The examiner provided an explanation as to why the evidence does not support the Veteran's contentions.  Moreover, the opinion is consistent with other evidence of record, including the service and post-service treatment records and the medical opinions of the VA examiners in 2006, 2010 and 2012.  The Board finds this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current neck and back disabilities to service or a service-connected disorder, including medication taken for service-connected neurological and mental health disabilities.  

To the extent the Veteran believes that his current back and neck disorders are related to a fall caused by medication taken for a service-connected disability, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the diagnosis and/or etiology of degenerative joint and disc disease, require medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current spine disabilities is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his neck and back disabilities is not a competent medical opinion.

In summary, there is no competent evidence of arthritis of the lumbar or cervical spine in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Moreover, the most probative and persuasive evidence is against a finding that her current back and neck disabilities are related to service or a service-connected disability, to include medications taken for treatment of such disorder.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for service connection for lumbar and cervical spine disorders, to include as secondary to medication taken for service-connected neurological and mental health disabilities.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a cervical spine disorder, to include as secondary to medication taken for service-connected neurological and mental health disabilities, is denied. 

Service connection for a lumbar spine disorder, to include as secondary to medication taken for service-connected neurological and mental health disabilities, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


